EXHIBIT 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of June 25, 2015, by and
between Eventure Interactive, Inc., a Nevada corporation (the “Company”), and
SBI Investments LLC, 2014-1 (the “Investor”).

 

WHEREAS:

 

A. On December 18, 2014, the Company issued a convertible promissory note in the
principal amount of $64,000 (“Old Note 1”), which was irrevocably assigned and
transferred to the Investor on June 24, 2015.

 

B. On January 29, 2015, the Company issued a convertible promissory note in the
principal amount of $48,000 (“Old Note 2”), which was irrevocably assigned and
transferred to the Investor on June 24, 2015.

 

C. On March 23, 2015, the Company issued a convertible promissory note in the
principal amount of $38,000 (“Old Note 3”), which was irrevocably assigned and
transferred to the Investor on June 24, 2015.

 

D. On May 11, 2015, the Company issued a convertible promissory note in the
principal amount of $10,000 (“Old Note 4,” and collectively with Old Note 1, Old
Note 2 and Old Note 3, the “Old Notes”), which was irrevocably assigned and
transferred to the Investor on June 24, 2015.

 

E. The Company and the Investor desire to enter into this Agreement, pursuant to
which, among other things, the Company and the Investor shall exchange the Old
Notes for: (i) an 8% convertible promissory note in the principal face amount of
$164,631.01, substantially in the form attached hereto as Exhibit A (the “New
Promissory Note 1”), and (ii) an 8% convertible promissory note in the principal
face amount of $60,368.99, substantially in the form attached hereto as Exhibit
B (the “New Promissory Note 2,” and collectively with New Promissory Note 1, the
“New Notes”).

 

F. The exchange of the Old Notes for the New Notes is being made in reliance
upon the exemption from registration provided by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “1933 Act”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. EXCHANGE; WAIVER.

 

1.1 Exchange. Subject to the satisfaction or waiver of the conditions with
respect to the Closing set forth in Sections 5 and 6 below, at the Closing, the
Investor and the Company shall, pursuant to Section 3(a)(9) of the 1933 Act,
exchange the Old Notes for the New Notes as follows (the “Exchange”):

 

(a) Closing. The issuance of the New Notes (the “Closing”) shall occur at the
offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New
York, New York 10006. The date and time of the Closing shall be on or about the
first (1st) business day on which the conditions to the Closing set forth in
Sections 5 and 6 below are satisfied or waived (or such later date as is
mutually agreed to by the Company and Investor).

 

(b) Consideration. At the Closing, the New Notes shall be issued to the Investor
in exchange for the Old Notes without the payment of any additional
consideration.

 

(c) Delivery. In exchange for the Old Notes, the Company shall promptly deliver
or cause to be delivered to the Investor the New Notes. As of the Closing Date,
the Old Notes shall be null and void and any and all rights arising thereunder
shall be extinguished.

 

 
1


--------------------------------------------------------------------------------




 

2. COMPANY REPRESENTATIONS AND WARRANTIES.

 

2.1 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to issue the New Notes in accordance with the terms hereof and thereof. The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby, including,
without limitation, the issuance of the New Notes and the reservation for
issuance and issuance of common stock of the Company, par value $0.001 (the
“Common Stock”) issuable upon conversion of the New Notes, have been duly
authorized by the Company's Board of Directors and no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement has been duly executed and delivered by the
Company, and constitutes the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.

 

2.2 No Conflict. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the New Notes
and reservation for issuance and issuance of the Common Stock upon conversion of
the New Notes) will not (i) result in a violation of the articles of
incorporation or other organizational documents of the Company or any of its
subsidiaries, any capital stock of the Company or any of its subsidiaries or
bylaws of the Company or any of its subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that could not
reasonably be expected to have a material adverse effect on the Company or its
subsidiaries.

 

2.3 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Investor contained herein, the offer and issuance by the
Company of the New Notes is exempt from registration pursuant to the exemption
provided by Section 3(a)(9) of the 1933 Act.

 

2.4 Issuance of Securities. The issuance of the New Notes is duly authorized and
upon issuance in accordance with the terms of this Agreement, shall be validly
issued, fully paid and non-assessable and free from all taxes, liens, charges
and other encumbrances with respect to the issue thereof. Upon conversion of the
New Notes in accordance with the New Notes, the Common Stock issuable upon such
conversion, when issued, will be validly issued, fully paid and nonassessable
and free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock.

 

2.5 Transfer Taxes. On the Closing Date, all share transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance of the New Notes to be exchanged with the Investor hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

2.6 Disclosure. The Company confirms that neither it nor any other person acting
on its behalf has provided Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the Transaction Documents (as hereinafter defined). The Company
understands and confirms that Investor will rely on the foregoing
representations in effecting transactions in securities of the Company.

 

 
2


--------------------------------------------------------------------------------




 

3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

As a material inducement to the Company to enter into this Agreement and
consummate the exchange, Investor represents, warrants and covenants with and to
the Company as follows:

 

3.1 Authorization and Binding Obligation. The Investor has the requisite legal
capacity, power and authority to enter into, and perform under, this Agreement
and to perform under the other Transaction Documents, and to purchase the
securities being sold to such Investor hereunder and thereunder.

 

3.2 Beneficial Owner. With respect to the Old Notes, (i) the Investor owns,
beneficially and of record, good and marketable title to the Old Notes, free and
clear of any taxes or encumbrances; (ii) besides this Agreement, the Investor
has not entered into any agreement or understanding with any person or entity to
dispose of the Old Notes; and (iv) at the Closing, the Investor will convey to
the Company good and marketable title to the Old Notes for cancellation, free
and clear of any security interests, liens, adverse claims, encumbrances, taxes
or encumbrances.

 

3.3 Accredited Investor. The Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act. The Investor is not
now and has not been for at least 90 days prior to the date hereof an Affiliate
of the Company. As used herein “Affiliate” means any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person, as such terms are used in and construed
under Rule 405 under the Act. As used herein “Person” means an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind. The entities that
the Investor acquired the Old Notes from as of the date of the acquisition by
the Investor of the Old Notes was not and had not been for at least 90 days
prior to the date of the acquisition of by the Investor of the Old Notes, an
Affiliate.

 

3.4 Purchase Entirely for Own Account. The securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of the New
Promissory Note in compliance with applicable federal and state securities laws.
Subject to compliance with applicable laws, rules and regulations, nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the New Notes for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the Securities Exchange Act of 1934,
as amended, or an entity engaged in a business that would require it to be so
registered.

 

3.5 Disclosure of Information. The Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the New Notes. Neither such inquiries
nor any other due diligence investigation conducted by such Investor shall
modify, amend or affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.

 

3.8 Reliance on Exemptions. The Investor understands that the New Notes being
offered and exchanged in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein and in the Transaction
Documents in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the New Notes.

 

4. COVENANTS.

 

4.1 Reasonable Best Efforts. The Company shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section 5 of
this Agreement. The Investor shall use its reasonable best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section 6 of
this Agreement.

 

 
3


--------------------------------------------------------------------------------




 

4.2 Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
three times the maximum number of shares of Common Stock issuable upon
conversion of the New Notes (without taking into account any limitations on the
exercise of the New Notes set forth therein).

 

4.3 Transfer Agent Instructions. The Company shall issue irrevocable
instructions (“TA Instructions” and together with this Agreement, the New Notes,
and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement, the
“Transaction Documents”) to the Company’s transfer agent, and any subsequent
transfer agent, to issue certificates or, provided that the Company and the
transfer agent are participating in the DTC Fast Automated Securities Transfer
Program (“FAST”), cause the transfer agent to issue such certificates to the
Investor by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”) through its Deposit/Withdrawal at Custodian
system to the applicable balance accounts at DTC, registered in the name of the
Investor or its respective nominee(s), for the Common Shares into which the New
Notes are convertible in such amounts as specified from time to time by the
Investor to the Company upon conversion of either or a part of the New Notes.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Investor. Accordingly, the Company acknowledges
that the remedy at law for a breach of its obligations under this Section 4.3
will be inadequate and agrees, in the event of a breach or threatened breach by
the Company of the provisions of this Section 4.3, that the Investor shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

 

5. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions (except to the extent such
condition is expressly conditional to a specific closing, in which case such
condition shall only apply to such specific closing), provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Investor with prior written
notice thereof:

 

5.1 The Investor shall have duly executed this Agreement and delivered the same
to the Company.

 

5.2 The representations and warranties of the Investor shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified
date), and the Investor shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing Date.

 

5.3 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

6. CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.

 

The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions (except to the extent such condition is
expressly conditional to a specific closing, in which case such condition shall
only apply to such specific closing), provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

 
4


--------------------------------------------------------------------------------




 

6.1 The Company shall have duly executed and delivered this Agreement and the TA
Instructions to the Investor.

 

6.2 Each and every representation and warranty of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required to
be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

 

6.3 The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the transactions contemplated by
this Agreement.

 

6.4 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

7. MISCELLANEOUS.

 

7.1 Legends. The Investor acknowledges that the certificate(s) representing the
New Notes shall each conspicuously set forth on the face or back thereof a
legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

7.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

 
5


--------------------------------------------------------------------------------




 

7.3 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

7.4 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

7.5 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

7.6 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Investor, the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, contains the entire
understanding of the parties with respect to the matters covered herein and,
except as specifically set forth herein, neither the Company nor Investor makes
any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Investor, and any amendment
to this Agreement made in conformity with the provisions of this Section shall
be binding upon the Investor. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.

 

7.7 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 



 

If to the Company:

Eventure Interactive, Inc.

3420 Bristol Street, 6th Floor

Costa Mesa, CA 92626

Attn: Gannon Giguiere

 

 

 

 

If to the Buyer:

SBI Investments LLC, 2014-1

369 Lexington Avenue, 2nd Floor

New York, NY 10017

Attn: Peter Wisniewski

 

 

 

 

 
6


--------------------------------------------------------------------------------




 

 

   

With a copy to:

 

 

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Telephone: (212) 930-9700

Email: dmocasio@srff.com

Attention: Darrin Ocasio, Esq.



  

to its address and email address set forth above, or to such other address
and/or email address and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) electronically generated by the sender's email program
containing the time, date, recipient email address and copy of the message or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by email or receipt from an overnight courier service
in accordance with clause (i), (ii) or (iii) above, respectively.

 

7.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the New Promissory Note. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Investor. Investor may assign some or all of its rights
hereunder without the consent of the Company.

 

7.9 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

 

[Signature Page Follows]

 

 
7


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

 

COMPANY:

 

     

EVENTURE INTERACTIVE, INC.

 

     

By:

/s/ Gannon Giguiere

 

 

Name:

Gannon Giguiere

 

 

Title:

President

 

      

INVESTOR:

 

      

SBI INVESTMENTS LLC, 2014-1

 

      

By:

/s/ Peter Wisniewski

 

 

Name:

Peter Wisniewski, Manager, Sea Otter Global Investments, L.L.C.

 

 

 
8


--------------------------------------------------------------------------------




 

Exhibit A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
9


--------------------------------------------------------------------------------




 

Exhibit B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 